Citation Nr: 0310068	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the 
multiple joints, to include as secondary to service-connected 
residuals of a cold injury of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which denied the benefit sought 
on appeal.


REMAND

The veteran claims entitlement to service connection for 
arthritis of the multiple joints, to include as secondary to 
service-connected residuals of a cold injury of the feet.  A 
review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

A preliminary review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining an additional VA examination.  
However, a recent opinion from the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Principi, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Court 
explained that, when the Board obtained and considered 
evidence that was not before the RO, an appellant has no 
means to obtain one review on appeal to the Secretary, 
because the Board is the only appellate tribunal under the 
Secretary.  Therefore, it appears that evidence obtained by 
the Board cannot be considered by the Board as an initial 
matter.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should review the veteran's claim 
in light of all evidence associated with 
the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



